DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on March 16, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al.
	The claims are drawn to a method of producing drug resistant cells, comprising:  contacting exosomes from a living organism exhibiting drug resistance with cells exhibiting no drug resistance such that drug resistant cells are formed, and culturing the drug resistant cells.
5 cells/well), which are not drug resistant.  (See page 3, left column).  Chen et al disclose that the level of specific miRNAs increased and drug resistance was acquired.  (See Figure 8).  Chen et al further concluded that drug-resistant breast cancer cells may spread resistance capacity to sensitive ones by releasing exosomes.  (See abstract).
It is noted that Chen et al do not characterize the amount of exosomes which were contacted with cells exhibiting no drug resistance as set forth in the claims.  However, those of skill in the art would be able to readily optimize the amount of exosomes to be used based on the observation that exosomes were able to transmit resistance to non-resistant cells.  As set forth in In re Boesch, 617, F.2d 272, 276, 205 USPQ 215, 219, (CCPA 1980), it is normally within the skill in the art to optimize a result effective variable.
	Accordingly, Chen et al disclose of each and every limitation of the instantly filed claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 15, 2021